Citation Nr: 0521734	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
February 16, 2001 for the grant of a 10 percent evaluation 
for the residuals of a tracheotomy scar.  

2.  Entitlement to an earlier effective date prior to 
February 16, 2001 for the grant of a 10 percent evaluation 
for the residuals associated with a fractured maxilla and 
loss of teeth numbered 8, 9, and 10.  

3.  Entitlement to an earlier effective date prior to 
February 16, 2001 for the grant of service connection for 
chronic sinusitis associated with the deviated nasal septum 
(status post fracture of nasal bone).  

4.  Entitlement to an earlier effective date prior to 
February 16, 2001 for the grant of a 20 percent evaluation 
for the temporomandibular articulation with limited motion of 
the mandible.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal (VA Form 9, Appeal To Board Of 
Veterans' Appeals), received by the RO in February 2004, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  To date, the veteran has not been afforded the 
requested hearing before a Veterans Law Judge, and there is 
no indication that the veteran has withdrawn his request or 
otherwise waived his right to a Board hearing; hence, the 
hearing must be scheduled.  See 38 C.F.R. § 20.700 (2003).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge in 
connection with his February 2004 
request, notifying the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  Unless the veteran 
indicates (in a signed writing) that he 
no longer wants a hearing, the hearing 
should be held, and the claims file 
thereafter returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



